MUNDO, J.,
pro tem. — The defendant was charged in an amended information with the offense of assault with a deadly weapon. He admitted three prior convictions of a felony. A jury found him guilty of the offense charged and he appeals from the judgment of conviction. The clerk’s and the reporter’s transcripts in the action were filed in the office of the clerk of this court on June 17, 1941, and the case was placed on the calendar for argument on August 12, 1941. No briefs have been filed and no appearance has been made for the defendant. The People moved to affirm the judgment under the provisions of section 1253 of the Penal Code. It is apparent that the motion must be granted. (People v. Phillips, 38 Cal. App. (2d) 412 [101 Pac. (2d) 547].)
The judgment is affirmed.
Barnard, P. J., and Griffin, J., concurred.